UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

REGINALD S. DANIELS,                              :
                                                  :
                                                  :
       Plaintiff,                                 :       Civil Action No.:      17-1543 (RC)
                                                  :
       v.                                         :       Re Document No.:       9
                                                  :
ROBERT WILKIE,1                                   :
ACTING SECRETARY, UNITED STATES                   :
DEPARTMENT OF                                     :
VETERANS AFFAIRS,                                 :
                                                  :
       Defendant.                                 :

                                  MEMORANDUM OPINION

     DENYING DEFENDANT’S MOTION TO DISMISS FOR IMPROPER VENUE AND GRANTING
                    DEFENDANT’S MOTION TO TRANSFER VENUE

                                      I. INTRODUCTION

       Plaintiff Reginald Daniels brings this action against Robert Wilkie, in his official

capacity as Acting Secretary of the United States Department of Veterans Affairs (“VA”),

alleging violations of Title VII of the Civil Rights Act of 1964 (“Title VII”); the Rehabilitation

Act of 1973; the Americans with Disabilities Act of 1990 (“ADA”); the Age Discrimination in

Employment Act of 1967 (“ADEA”); the Vietnam Era Veterans’ Readjustment Assistance Act

of 1974 (“VEVRAA”); the Whistleblower Protection Act of 1989 (“WPA”); the Health

Insurance Portability and Accountability Act of 1996 (“HIPAA”); defamation; and the First,

Fifth, and Fourteenth Amendments to the United States Constitution. Defendant has moved to

dismiss this case for improper venue pursuant to Rule 12(b)(3) or, alternatively, to transfer the


       1
         Pursuant to Federal Rule of Civil Procedure 25(d), Robert Wilkie, Acting Secretary of
the United States Department of Veterans Affairs, is automatically substituted as a defendant in
this matter.
case to the Eastern District of Virginia or the Central District of Illinois. For the reasons set forth

below, the Court denies Defendant’s motion to dismiss, but grants its motion to transfer the case

to the Central District of Illinois.


                                 II. FACTUAL BACKGROUND2

         Plaintiff Reginald Daniels is an African-American veteran with multiple psychological

diagnoses. See Compl. ¶ 1, ECF No. 1. After serving as a U.S. Navy chaplain for approximately

eighteen years, Mr. Daniels was hired as a chaplain by Veterans Affairs Illiana Health Care

System (“VA-IHCS”) in Danville, Illinois. See id. ¶ 1.

         Mr. Daniels suffers from Borderline Asperger Syndrome, a developmental disorder that

limits his ability to effectively socialize and communicate. See id. ¶ 2. Due to this disorder,

during his time as a chaplain, Mr. Daniels often offended people by involuntarily using unfiltered

words and phrases, such as “seductive,” “extra-marital affairs,” “sensual,” “whorehouse,”

“brothel,” and “wet T-shirt.” Id. at 11–12. Mr. Daniels’s supervisor advised him not to use

profanity when talking with other staff members, and especially with female staff members. Id.

at 11.

         Mr. Daniels alleges that during his employment Defendant failed to provide him with

reasonable accommodations for his “abnormal” mode of communication. See id. at 4, 6. He

explains that Defendant had a “moral and legal” obligation to place him on a Performance

Improvement Plan or refer him to a Veterans’ Employment and Training Service Program before



         2
          Plaintiff cites to multiple exhibits in his Complaint, but none of these exhibits have been
submitted to the Court. However, “[i]n considering a Rule 12(b)(3) motion, the court accepts the
plaintiff’s well-pled factual allegations regarding venue as true, draws all reasonable inferences
from those allegations in the plaintiff’s favor, and resolves any factual conflicts in the plaintiff’s
favor.” Darby v. U.S. Dep’t of Energy, 231 F. Supp. 2d 274, 276 (D.D.C. 2002).


                                                   2
firing him, so that he could properly assimilate into the civilian work environment. Id. at 7.

Instead, Defendant admonished and forbade Mr. Daniels from using profane language, and later

fired him. See id. at 12.

        A few days before receiving his letter of termination from the VA, Mr. Daniels contacted

the Equal Employment Opportunity (“EEO”) Office in Danville, Illinois, and complained that he

was experiencing discrimination and a hostile work-environment. See id. ¶¶ 8–9. Mr. Daniels

also informed his supervisor about inappropriate sexual relationships taking place in the

workplace. See id. at 12. The VA initiated no further investigation into the matter in response to

Mr. Daniels’s “whistle blowing statement[s],” and soon thereafter fired him. Id. at 13.

        In Mr. Daniels’s termination packet, the VA explained that Mr. Daniels had been

exhibiting “profane language,” “disruptive behavior,” and “[n]egative or threatening body

language.” Id. at 10. At the time of his termination, Mr. Daniels was also being investigated for

claims of sexual harassment. Id. ¶ 9.

        After being fired, Mr. Daniels filed an EEO complaint regarding his termination to

Department of Veterans Affairs Office of Resolution Management (“VA-ORM”) in Hines,

Illinois. See id. ¶ 14. Seventeen months after filing his initial complaint, Mr. Daniels had still not

received a final decision from VA-ORM. See id. ¶ 18. Therefore, he filed a claim of his

dissatisfaction with the delayed proceedings to VA-ORM’s Deputy Assistant Secretary for

Resolution Management in Washington, D.C. See id. ¶¶ 18–19. Two months after filing the

claim of dissatisfaction, Mr. Daniels received an unfavorable final agency decision from VA-

ORM. Id. ¶¶ 19, 22. Mr. Daniels then brought suit in this court for the alleged wrongful

termination of his employment at VA-IHCS and for VA-ORM’s deficient investigation. See id.

¶¶ 21–22. Mr. Daniels currently resides in Richmond, Virginia. See id. at 1. Defendant has




                                                  3
moved to dismiss or, in the alternative, to transfer, claiming that venue in this district is

improper. See Def.’s Mot. Dismiss or Alt. Transfer (“Def.’s Mot.”) at 1, ECF No. 9.


                                     III. LEGAL STANDARD

        When “considering a Rule 12(b)(3) motion [to dismiss for improper venue], the court

accepts the plaintiff’s well-pled factual allegations regarding venue as true, draws all reasonable

inferences from those allegations in the plaintiff’s favor, and resolves any factual conflicts in the

plaintiff’s favor. The court, however, need not accept the plaintiff’s legal conclusions as true.”

Darby, 231 F. Supp. 2d at 276–77 (citation omitted).

        The party objecting to venue must present sufficient facts to put the plaintiff on notice

that there is a defect in venue. See McCain v. Bank of Am., 13 F. Supp. 3d 45, 51 (D.D.C. 2014),

aff’d 602 Fed. App’x 836 (D.C. Cir. 2015). “Nevertheless, the burden remains on the plaintiff to

establish that venue is proper since it is the plaintiff’s obligation to institute the action in a

permissible forum.” Id. (citation and internal quotation marks omitted). “The court may resolve

the motion on the basis of the complaint alone, or, as necessary, examine facts outside the

complaint that are presented by the parties, while drawing reasonable inferences in favor of the

plaintiff.” Id. (citation omitted). “Unless there are pertinent factual disputes to resolve, a

challenge to venue presents a pure question of law.” Williams v. GEICO Corp., 792 F. Supp. 2d
58, 62 (D.D.C. 2011). “If a plaintiff brings suit in a district that does not satisfy the venue

requirements . . . , venue is improper and [the] court must dismiss the case, or if it is in the

interest of justice, transfer the case to a proper venue under 28 U.S.C. § 1406(a).” Vasser v.

McDonald, 72 F. Supp. 3d 269, 277 (D.D.C. 2014).




                                                    4
                                          IV. ANALYSIS

        Defendant moves to dismiss Mr. Daniels’s complaint for improper venue or,

alternatively, to transfer the case to the Eastern District of Virginia or the Central District of

Illinois. In response, Mr. Daniels asks Defendant to waive venue so that the case can continue in

this district. See Pl.’s Opp’n at 2, ECF No. 11. Defendant has declined to waive venue, and

instead urges the Court to analyze venue according to the relevant statutes. See Def.’s Reply at

2–4, ECF No. 12. For the reasons set forth below, this Court finds that venue for several of Mr.

Daniels’s claims is improper in the District of Columbia under the applicable venue statutes, but

concludes that the interest of justice counsels that the matter be transferred rather than dismissed.

Accordingly, the Court grants Defendant’s motion to transfer venue and transfers this case to the

Central District of Illinois.

        Three venue statutes apply to Mr. Daniels’s claims. First, venue for his Title VII, ADA,

and Rehabilitation Act claims is governed by Title VII’s venue provision, 42 U.S.C. § 2000e-

5(f)(3). See Williams, 792 F. Supp. 2d at 62 (“The Rehabilitation Act and [ADA] adopt the

special venue provision of Title VII of the Civil Rights Act of 1964.”); see also Martinez v.

Bloomberg LP, 740 F.3d 211, 228 (2d Cir. 2014) (“[T]he ADA incorporates Title VII of the

Civil Rights Act’s special venue provision, which grants plaintiffs a range of possible venues in

which to bring discrimination claims.”); Bolar v. Frank, 938 F.2d 377, 378–79 (2d Cir. 1991)

(per curiam) (holding that 42 U.S.C. § 2000e–5(f)(3) governs venue for claims brought under the

Rehabilitation Act). Second, venue for Mr. Daniels’s Federal Torts Claims Act (“FTCA”) claim

(defamation) is governed by the FTCA’s own venue provision, 28 U.S.C. § 1402(b).3 Third,



        3
       While Mr. Daniels does not invoke the FTCA in bringing his defamation claim,
Defendant has indicated that “[t]o the extent that Plaintiff also alleges slander and/or defamation,



                                                   5
venue for the other counts, including the ADEA, VEVRAA, WPA, HIPAA, and constitutional

claims, is determined by the general venue statute, 28 U.S.C. § 1391.4 See, e.g., Dehaemers v.

Wynne, 522 F. Supp. 2d 240, 247–48 (D.D.C. 2007) (“[T]he ADEA does not contain a special

provision, rather venue for Plaintiff’s ADEA claim is governed by the general venue statute for



Defendant assumes that those claims are pursuant to the Federal Tort Claims Act.” Def.’s Mot. at
5 n.2. This Court agrees that Mr. Daniels’s defamation claim should, for the purposes of venue,
be interpreted as an FTCA claim, rather than a claim under the section of District of Columbia
Code to which Mr. Daniels cites in his complaint. See Compl. at 3. “The FTCA . . . provides a
method to enforce state tort law against the federal government itself.” Loumiet v. United States,
828 F.3d 935, 945 (D.C. Cir. 2016) (citing 28 U.S.C. § 1346(b)(1)). However, because the FTCA
excludes defamation from its waiver of sovereign immunity, this claim will likely be dismissed
by the transferee court for lack of subject matter jurisdiction. See Smalls v. Emanuel, 840 F.
Supp. 2d 23, 33–34 (D.D.C. 2012) (citing 28 U.S.C. § 2680(h)).
4
  While venue for Mr. Daniels’s VEVRAA, WPA, HIPAA, and constitutional claims is analyzed
under the general venue statute for the purposes of adjudicating Defendant’s motion to transfer,
those claims will also likely be dismissed in the transferee court for lack of subject matter
jurisdiction. WPA claims can be brought to a district court only after the Office of Special
Counsel (“OSC”) and the Merit Systems Protection Board (“MSPB”) find no agency
wrongdoing. See Stella v. Mineta, 284 F.3d 135, 142 (D.C. Cir. 2002) (holding that “[u]nder no
circumstances does the WPA grant the District Court jurisdiction to entertain a whistleblower
cause of action brought directly before it in the first instance”). In this case, Mr. Daniels has not
indicated that he filed claims with the OSC and the MSPB before bringing this case.
Additionally, “HIPAA creates no private right of action concerning disclosure of individually
identifiable health information.” Logan v. Dep’t of Veterans Affairs, 357 F. Supp. 2d 149, 155
(D.D.C. 2004) (holding that “this Court has no subject matter jurisdiction over [the plaintiff’s]
HIPAA claim [concerning disclosure of the plaintiff’s health information], and therefore, must
dismiss this claim pursuant to Rule 12(b)(1)”). Similarly, “there is no private right of action
under 38 U.S.C. § 4214[, VEVRAA,]” for veterans alleging employment discrimination. Antol v.
Perry, 82 F.3d 1291, 1298 (3d Cir. 1996). Therefore, Mr. Daniels’s HIPAA and VEVRAA
claims will also likely be dismissed for lack of jurisdiction. Finally, Mr. Daniels’s constitutional
claims will also likely be dismissed by the transferee court. When a “[p]laintiff’s [Fifth
Amendment] constitutional claim is identical to h[is] discrimination claim under Title VII, h[is]
constitutional claim must be dismissed under Brown.” Ames v. Johnson, 121 F. Supp. 3d 126,
133–34 (D.D.C. 2015); see Brown v. Gen. Servs. Admin., 425 U.S. 820, 829 (1976) (holding that
Title VII provides “an exclusive, pre-emptive administrative and judicial scheme for the redress
of federal employment discrimination”). Similarly, the First Amendment claim alleging
retaliation is also preempted by Title VII. See Bush v. Lucas, 462 U.S. 367, 390 (1983); Casselle
v. Foxx, 195 F. Supp. 3d 270, 274–75 (D.D.C. 2016). With respect to Mr. Daniels’s Fourteenth
Amendment claim, “the Fourteenth Amendment applies to actions taken by states, not the federal
government.” Smart v. U.S. Dep’t of Veteran Affairs, 759 F. Supp. 2d 867, 875 (W.D. Tex.
2010).


                                                 6
claims against officers of agencies of the United States acting in their official capacities, 28

U.S.C. § 1391(e).”); Gordon v. Gutierrez, No. 05-cv-1926, 2006 WL 1876944, at *3 (D.D.C.

July 6, 2006) (“The general venue provision, 28 U.S.C. § 1391, applies to the Whistleblower

Protection Act . . . claims.”). The Court will evaluate where venue is proper for each claim under

the applicable venue statute in turn.

                       A. Title VII, ADA, and Rehabilitation Act Claims

       In Title VII, ADA, and Rehabilitation Act cases, Congress has limited venue to those

jurisdictions actually concerned with the alleged discrimination. See 42 U.S.C. § 2000e-5(f)(3);

see also Stebbins v. State Farm Mut. Auto. Ins., 413 F.2d 1100, 1102 (D.C. Cir. 1969). As such,

the Title VII venue provision, which as explained above also applies to claims under the ADA

and Rehabilitation Act, specifies that a plaintiff may only bring suit in one of the following

districts: (1) “any judicial district in the State in which the unlawful employment practice is

alleged to have been committed,” (2) “the judicial district in which the employment records

relevant to such practice are maintained and administered,” or (3) “the judicial district in which

the aggrieved person would have worked but for the alleged unlawful employment practice.” 42

U.S.C. § 2000e–5(f)(3). The statute further specifies that “if the respondent is not found within

any such district, such an action may be brought within the judicial district in which the

respondent has his principal office.” Id.

       The Court finds that venue in this case is not proper in the District of Columbia under the

Title VII venue provision, but rather is proper in the Central District of Illinois. In his complaint,

Mr. Daniels describes numerous adverse employment actions that form the basis of this suit but

does not allege that any of these actions took place in the District of Columbia. See generally

Compl. The complaint alleges that Mr. Daniels was terminated in Danville, Illinois by a




                                                  7
supervisor employed in Danville, Illinois. See id. ¶¶ 1, 5. A few days before he was terminated,

Mr. Daniels made “whistle blowing statements” to an EEO office located in Danville, Illinois,

and alleges that the VA fired him in retaliation. See id. ¶¶ 9, 13. Because it is undisputed that the

allegedly unlawful decisions and actions did not occur in the District of Columbia but rather in

Illinois, Mr. Daniels cannot properly lay venue in the District of Columbia under the first prong

of the Title VII venue provision. See 42 U.S.C. § 2000e–5(f)(3).5

       Moreover, Mr. Daniels does not assert that any of his relevant employment records are

kept in the District of Columbia, nor does he assert that he would have worked in the District of

Columbia but for the alleged discrimination. See generally Compl. Therefore, he cannot properly

lay venue in the District of Columbia under the second or third prong of the Title VII venue

provision. See 42 U.S.C. § 2000e–5(f)(3).6


       5
          Mr. Daniels also alleges that VA-ORM’s investigation was deficient, explaining that he
filed a dissatisfaction claim with VA-ORM in Washington, D.C. when VA-ORM’s Hines,
Illinois office had not provided him with a final agency decision for seventeen months. See
Compl. ¶¶ 18–19. However, courts in this district have held that “[t]he first statutory test for Title
VII venue focuses on the locus of the alleged discrimination, and a court must determine venue
by applying a ‘commonsense appraisal’ of events having operative significance.” See Vasser, 72
F. Supp. 3d at 277–78 (citing James v. Booz–Allen & Hamilton, Inc., 227 F. Supp. 2d 16, 20–22
(D.D.C. 2002)). Because Mr. Daniels’s claim of dissatisfaction made in Washington, D.C.
merely concerns the procedural delay of Mr. Daniels’s main claim in Hines, Illinois, these
allegations are not “events having operative significance.” Therefore, these allegations do not lay
venue in this District under the first prong of Title VII venue statute.
       6
          It is possible that Mr. Daniels’s EEO complaint documents were sent to VA-ORM in
Washington D.C. for processing, but this possibility does not trigger the second prong of the
Title VII venue statute. “[C]ourts in this district have interpreted [this prong] . . . to mean that
venue is proper . . . where the ‘master set’ of employment records is located.” See Vasser, 72 F.
Supp. 3d at 279 n.4 (citing Taylor v. Shinseki, 13 F. Supp. 3d 81, 87 (D.D.C. 2014)); see also
Khalil v. L–3 Commc’ns Titan Grp., 656 F. Supp. 2d 134, 136 (D.D.C. 2009) (holding venue is
proper “where the complete master set of Plaintiff’s relevant employment records are maintained
and administered, not merely where any records happen to be located”). Here, Mr. Daniels does
not argue that Defendant maintains his employment records in Washington, D.C. Therefore,
because any documentation in Washington D.C. is likely limited to Mr. Daniels’s EEO
complaints—not the “master set” of employment records—Mr. Daniels cannot lay venue in this
district under the second prong of the Title VII venue provision.


                                                  8
        The final prong of the Title VII venue provision provides that a plaintiff may bring his

Title VII action in the district where the defendant has its principal place of business, but only if

the defendant cannot be found in any other districts where venue is proper. See 42 U.S.C. §

2000e–5(f)(3); Booz-Allen, 227 F. Supp. 2d at 24. As explained above, Plaintiff could have

properly filed this case in the Central District of Illinois, the locus of the alleged discrimination.

As such, the court does not need to consider the fourth prong of Title VII venue statute in this

case, and instead finds that venue for Mr. Daniels’s Title VII, ADA, and Rehabilitation Act

claims is improper in this district.

                                       B. The Defamation Claim

        As explained above, the Court agrees with Defendant that the FTCA venue provision,

28 U.S.C. § 1402(b), governs Mr. Daniels’s defamation claim. The FTCA provides that “[a]ny

civil action on a tort claim against the United States . . . may be prosecuted only in the judicial

district where the plaintiff resides or wherein the act or omission complained of occurred.”

28 U.S.C. § 1402(b). “Under the FTCA, ‘venue is proper in the District of Columbia if sufficient

activities giving rise to the plaintiff’s cause of action took place here.’” Sanchez ex rel. Rivera-

Sanchez v. United States, 600 F. Supp. 2d 19, 23 (D.D.C. 2009) (citing Franz v. United States,

591 F. Supp. 374, 378 (D.D.C. 1984)).

        Mr. Daniels currently resides in Richmond, VA, not the District of Columbia. See Compl.

at 1. Additionally, it is clear from the face of Mr. Daniels’s complaint that the allegedly unlawful

decisions and actions that Mr. Daniels challenges did not occur in the District of Columbia, but

rather in Illinois. Therefore, under 28 U.S.C. § 1402(b), Mr. Daniels’s defamation claim is not

properly venued in the District of Columbia, but rather in the Eastern District of Virginia or the

Central District of Illinois.




                                                   9
                                     C. The Remaining Claims

        Mr. Daniels argues that he has satisfied the requirements of the federal courts’ general

venue provision, 28 U.S.C. § 1391, for all counts, Pl.’s Opp’n ¶ 4, and that the VA has conceded

that he has met its requirements for his ADEA claim. Def.’s Mot. at 7. The Court agrees with the

parties that Mr. Daniels may establish venue in the District of Columbia under the general venue

provision for his ADEA claim. Additionally, because claims under VEVRAA, WPA, HIPAA

and the U.S. Constitution do not have specific venue provisions, the general venue statute

governs venue for Mr. Daniels’s remaining claims as well. Those claims are also properly

venued here.

        In relevant part, 28 U.S.C. § 1391(e) provides that “[a] civil action in which a defendant

is an officer or employee of the United States or any agency thereof acting in his official capacity

or under color of legal authority, or an agency of the United States, or the United States, may,

except as otherwise provided by law, be brought in any judicial district in which (A) a defendant

in the action resides, (B) a substantial part of the events or omissions giving rise to the claim

occurred, or a substantial part of property that is the subject of the action is situated, or (C) the

plaintiff resides if no real property is involved in the action.” 28 U.S.C. § 1391(e); see also Hill

v. Napolitano, 839 F. Supp. 2d 180, 182–183 (D.D.C. 2012).

        “Officers and agencies of the United States can have more than one residence, and venue

thus can properly exist in more than one district. When an officer or agency head performs a

‘significant amount’ of his or her official duties in the District of Columbia, the District of

Columbia is a proper district for venue.” Vasser, 72 F. Supp. 3d at 280 (citing Jyachosky v.

Winter, No. 04-cv-1733, 2006 WL 1805607, at *4 (D.D.C. June 29, 2006)). Here, Defendant has

been sued in his official capacity as Acting Secretary of the VA, which is headquartered in the




                                                  10
District of Columbia. Thus, Defendant performs a significant portion of his official duties in the

District of Columbia. The Court therefore concludes that under § 1391(e), venue is proper in the

District of Columbia for Mr. Daniels’s ADEA claim, as well as his VEVRAA, WPA, HIPAA

and constitutional claims.

                                       D. Pendent Venue

   “The traditional rule regarding venue is that venue must be appropriate for each claim.”

Bartel v. Fed. Aviation Admin., 617 F. Supp. 190, 197 (D.D.C. 1985) (citation omitted).

However, “this Circuit has adopted the principle of pendent venue which provides that proper

venue as to one claim will support adjudication of any other claim as long as the claims amount

to a single cause of action.” Archuleta v. Sullivan, 725 F. Supp. 602, 605–06 (D.D.C. 1989)

(citing Beattie v. United States, 756 F.2d 91, 100–01 (D.C. Cir. 1984)). Because venue for some

of Mr. Daniels’s claims are proper in the District of Columbia, the Court must determine whether

it can exercise pendent jurisdiction over any of the claims which are not properly venued here

because they, along with claims that are properly venued here, amount to a “single cause of

action.”

       Just as in Archuleta, the claims that are properly venued here (the ADEA, VEVRAA,

WPA, HIPAA, and constitutional claims) cannot be characterized as single causes of action with

any of the claims that are not properly venued here (the Title VII, ADA, Rehabilitation Act, and

defamation claims) because “each claim alleges discriminatory conduct against a different

protected class” or alleges some other distinct form of wrongful conduct. Archuleta, 725 F. Supp.

at 606. The properly venued counts involve claims of discrimination based on age and Vietnam

War veteran status, as well as claims of unlawful treatment involving retaliation for

whistleblowing activity and First Amendment protected speech, invasion of privacy, and




                                                11
insufficient due process, while the claims that are not properly venued include claims of

discrimination based on race, religion, and disability, as well as a claim of defamation. None of

the improperly venued claims are sufficiently similar to the properly venued claims to be

considered part of a single cause of action. The Court is also informed in its analysis by the

obvious conclusion that most of these claims, as explained above, will not survive dismissal on

jurisdictional grounds. Therefore, the Court will not exercise pendent venue over any of the

improperly venued claims.

                                       E. Transfer of Venue

        As explained above, Mr. Daniels has failed to establish proper venue in this district for

his Title VII, Rehabilitation Act, ADA, and defamation claims. When a court determines that

venue is improper, a court must “dismiss, or if it be in the interest of justice, transfer such case to

any district or division in which it could have been brought.” 28 U.S.C. § 1406(a); see Booz-

Allen, 227 F. Supp. 2d at 24–25 (citing Washington v. Gen. Elec. Corp., 686 F. Supp. 361, 364

(D.D.C. 1988)). “Whether transferring this case is in the interest of justice rests within the sound

discretion of the court,” id., but “the interest of justice generally requires transferring a case to

the appropriate judicial district in lieu of dismissal.” Ellis-Smith v. Sec’y of Army, 793 F. Supp.
2d 173, 177 (D.D.C. 2011).

        Here, the Court concludes that the interest of justice will be served by transferring the

improperly venued claims to the Central District of Illinois, rather than dismissing them. Having

decided to transfer Mr. Daniels’s Title VII, Rehabilitation Act, ADA, and defamation claims to a

proper venue, the Court is left to decide whether to transfer his remaining claims to the Central

District of Illinois as well.




                                                  12
       A court may transfer any civil action to any district where the case might have been

brought for the convenience of parties and witnesses and in the interest of justice. See 28 U.S.C.

§ 1404(a). Section 1404(a) “vests ‘discretion in the district court to adjudicate motions to transfer

according to an individualized, case-by-case consideration of convenience and fairness.’” Reiffin

v. Microsoft Corp., 104 F. Supp. 2d 48, 50 (D.D.C. 2000) (citing Stewart Org. v. Ricoh Corp.,

487 U.S. 22, 27 (1988)). The burden is on the moving party to establish that transfer under

Section 1404(a) is proper. See Montgomery v. STG Int’l, Inc., 532 F. Supp. 2d 29, 32 (D.D.C.

2008). In determining whether transfer under Section 1404(a) is appropriate, the Court considers

the private interest of the parties and public interest of the courts. See Air Line Pilots Ass’n v. E.

Air Lines, 672 F. Supp. 525, 526 (D.D.C. 1987) (collecting cases).

       A full transfer is appropriate here because “the majority of the acts giving rise to the

claims occurred outside of th[is] District,” in the Central District of Illinois. Blackhawk

Consulting, LLC v. Fed. Nat’l Mortgage Ass’n, 975 F. Supp. 2d 57, 61 (D.D.C. 2013).

Additionally, the public interest would be served by keeping all of Mr. Daniels’s claims, which

arise out of the same series of events, together. To rule otherwise would result in needlessly

duplicative proceedings. See Gardner v. Mabus, 49 F. Supp. 3d 44, 47–48 (D.D.C. 2014) (“It is

in the interest of justice to transfer the entire complaint rather than have it heard in two different

venues.” (quoting In Re O’Leska, No. 00-5339, 2000 WL 1946653, at *1 (D.C. Cir. 2000)). Mr.

Daniels’s choice of forum is given little deference because he does not reside in the District of

Columbia and because the District has little factual nexus to his case. See Blackhawk Consulting,




                                                  13
975 F. Supp. 2d at 61. For these reasons, the Court transfers all of Mr. Daniels’s claims to the

Central District of Illinois.7


                                        V. CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss is DENIED but the alternative

Motion to Transfer (ECF No. 9) is GRANTED, and the Court transfers this suit to the United

States District Court for the Central District of Illinois, pursuant to 28 U.S.C. § 1406 and 28

U.S.C. § 1404(a). An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: May 22, 2018                                                 RUDOLPH CONTRERAS
                                                                    United States District Judge




        7
          Defendant moved to transfer the case either to the Eastern District of Virginia or the
Central District of Illinois. Def.’s Mot. at 3. The Court determines that it is preferable to transfer
the case to the Central District of Illinois because venue would not be properly found in Virginia
under the Title VII venue provision, while venue is properly laid in the Central District of Illinois
under all relevant venue statutes.


                                                 14